 BATESON-CHEVES CONSTRUCTION CO.5732.Respondent Union,on and after October 18, 1963,was not"currently certified"as the bargaining representative of the employees here involved within the meaningof Section8 (b) (7) of the Act.3. In picketing for such object for more than 30 days after October 18, 1963,without a petition under Section 9(c) having been filed, Respondent engaged in anunfair labor practice within the meaning of Section8(b) (7) (C)of the Act.4.Theunfair labor practice here found affects commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.] -Bateson-Cheves Construction Co.andJohn A. MascarenasInternational Union of Operating Engineers Local428,AFL-CIO; Construction,BuildingMaterial and MiscellaneousDriversUnion,LocalNo. 83 affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen- &Helpers of America[Bateson-Cheves Construction Co. andGrand Oil&Transport Co., Inc.]andJohn A. Mascarenas.Cases Nos. 28-CA-1018 and 28-CB-283.December 22, 196 ,DECISION AND ORDEROn May 13, 1964, Trial Examiner William E. Spencer issued hisDecision in the- above case, finding that the Respondents had notengaged in the unfair labor practices alleged in the complaint and,recommending that the complaint be dismissed, as set forth in hisattached Decision.Thereafter, the General Counsel filed exceptionsto the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Mc-Culloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theDecision, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner to the extent consistent herewith.The complaint alleged in substance that the Respondents condi-tioned the employment of certain employees on their membership inEngineers or Teamsters.We adopt the Trial Examiner's recom-mendation that the allegations of the complaint be dismissed, be-cause we agreewith him that the General Counsel has not provedthat the Respondents failed to transfer the employees because oflack of "Union" membership or clearance.Thus, as the Trial Ex-aminer found, Respondent Engineers' contract with Bateson-Chevescontained a clause requiring Bateson-Cheves toengage only"union"150 NLRB No. 33. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubcontractors for work at the project.Bateson-Cheves had violatedthis provision when it engaged Grand Oil & Transport Co., Inc., toperform certain excavation work.When Respondent Engineerscomplained and the threat to picket the project was made to Dunn,president of Grand Oil, Dunn suggested to Bateson-Cheves that thelease arrangement be substituted for the subcontract.When Bate-son-Cheves adopted this suggestion, Respondent Engineers indicatedthat it would not require Bateson-Cheves to obtain operators forequipment already on the project from the hiring hall but that itwould clear the employees then operating the equipment.' In viewof the above, we cannot find that an object of the threat to picketwas to force Bateson-Cheves to replace Grand Oil with a "union"subcontractor,2 or to eliminate Grand Oil's nonunion employees fromthe project.The record also reveals that Cheves discussed with Featherston,the representative of Respondent Engineers, the pieces of Grand Oilequipment and the operators thereof which were to be transferredto Bateson-Cheves.When Cheves failed to mention the "self-load-ing scraper" operated by Mascarenas, Featherston asked him abouthis intentions concerning it, and Cheves replied that "the rig wasdown and that we do not know when it will be back into operation... I understand he [Mascarenas the operator of the rig] is a goodhand and would you agree to refer him if we need him?" Feather-ston replied that "We'll cross that bridge when we get to it."Grand Oil's other employees were cleared without regard to theirunion membership.There is nothing in the record to indicate thatBateson-Cheves thereafter had work for Mascarenas or that Masca-renas ever attempted to obtain clearance from either RespondentEngineers or Respondent Teamsters. In these circumstances, we,conclude that the failure of Mascarenas to be transferred to Bateson-Cheves' payroll was due to factors unconnected with his union mem-bership or lack thereof .-3Accordingly, in agreement with the TrialExaminer's recommendation, we shall order that the complaint hereinbe dismissed.[The Board dismissed the complaint.]This included equipment]eased from Grand Oil and equipment leased from one Hassel.2We need not decide whether picketing with such an object necessarily constitutes anattempt to cause application of discriminatory hiring policies within the meaning ofSection 8(b) (2) of the Act.3In reaching this conclusion,we rely also on the fact that the solicitation of GrandOil's employees to join either the Teamsters or the Engineers,depending on the natureof the work they performed,occurred after Bateson-Cheves had decided which employees itwould transfer to its payroll,and on the Trial Examiner's finding that the denial ofmembership to Mascarenas did not cause Bateson-Cheves to refrain from hiring him. BATESON-CHEVES CONSTRUCTION CO.TRIAL EXAMINER'S DECISION575STATEMENT OF THE CASEThe General Counsel's complaint based on charges duly filed by John A.Masca-renas, an individual,' issued under date of December 18, 1963, and alleged in sub-stance that Respondents Engineers and Teamsters violated Section 8(b)(1)(A) and(2) of the Act, and Respondent Bateson-Cheves violated Section 8(a)(1) and (3)of the Act, by conditioning the employment of certainnamedemployees on theirbecoming members of, or being cleared by, Respondents-Engineers or Teamsters,according'to the jurisdiction of each. In their duly filed answers the Respondentsdenied the commission of the alleged unfair labor practices.All parties participated in the hearing upon the aforesaidcomplaintconducted byTrial Examiner William E. Spencer, at Phoenix, Arizona, on February 17 and 18,1964, and, after the evidence had been taken, stated their positions orally or in briefsfiled with me.Upon the entire record in the case and from my observation of thewitnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERBateson-Cheves Construction Company, herein called Bateson-Cheves, a Texascorporation with an office and place of business at Mesa, Arizona, is a contractor inthe building and construction industry in several States, including Arizona. It isand has been a prime contractor of the Bureau of Indian Affairs for the constructionof certain facilities at Tes Nos Pas, Arizona.During the past 12-month period-ithas sold goods and materials and furnished services in excess of $50,000 directly tofirms in States other than Texas.During the same period it purchased, transferred,and had delivered to its, construction site at Tes Nos Pas goods, materials, and serv-ices in excess of $50,000, of which in excess of $50,000 in value were transported tothe construction site directly from States other than Arizona.IT.THE LABOR ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local 428, AFL-CIO, herein calledEngineers, and Construction, Building Material and Miscellaneous Drivers Union,Local No. 83, affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein called Teamsters, are, each of them,labor organizations within the meaning of the Act.M. THE UNFAIR LABOR PRACTICESA. The situationRespondent Bateson-Cheves, a prime contractor of the Bureau of Indian Affairsfor the construction of certain facilities at Tes Nos Pas, Arizona, began work on theproject about July 1963. Its president, G. K. Cheves, testified that it was a party tothe Arizona Master Labor Agreement, to which Respondent Teamsterswas also aparty.He also testified that the job in question was covered by an agreement withRespondent Engineers.2The agreements in question provided for exclusive hiringhalls, and Engineers agreement, at least, had a subcontractor clause requiring sub-stantially that all subcontractors working on the Bateson-Cheves project be boundby the terms of Engineers agreement, including its hiring hall provisions.About July, Bateson-Cheves subcontracted certain excavation and other work onthe Tes Nos Pas project to Grand Oil and Transport Co., Inc., herein called Grand'An original charge and a first amended charge were filed against Respondent Bateson-Cheves, on October 23 and December 16, 1963, respectively' original charges and firstand second amended charges were filed against Respondent Engineers and RespondentTeamsters, respectively, on October 23, November 15, and December 16, 1963.2 Apparently, both Teamsters and Engineers agreements were industrywide and thereis some question whether Respondent Bateson-Cheves formally executed either. -I haveno doubt, however, that this Respondent verbally agreed to be bound by the terms ofthese agreements, respectively, and the General Counsel conceded as much at the hearing.775-692-65-vol. 150-38 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDOil, and Grand Oil began work under its subcontract about August.Cheves admittedthat he did not inform Grand Oil of Respondent Bateson-Cheves labor agreementsat the time the subcontract was made.Admittedly Grand Oil was not a party to anylabor agreement.In August and September there were several conversations, some by telephone,some in person, between Cheves and Engineers Representatives Charles A. Slack andC.W. Featherston, and also conversations between these representatives and RalphDunn, president of Grand Oil. These conversations reflected Engineers' concern overCheves' violation of the subcontracting clause of his agreement with Engineers, andinsistence that Grand Oil' be subjected to the terms of the agreement.The matterwas held in abeyance for some time while Engineers representatives attempted topersuade Grand Oil to accept its agreement.Engineers made certain offers to permitpresent Grand Oil employees to remain on the job provided new hires, or a percent--age of them, were cleared through the hiring hall, offers which Dunn admitted werefair.He, however, ultimately refused to come under Engineers agreement.3Engi-neers then made it known to both Cheves and Dunn that it would picket the projectunless the terms of its agreement with Cheves were extended to cover subcontractorGrand Oil.Rather than have the job picketed, the existing agreement betweenCheves and Dunn was terminated and a lease agreement was entered into wherebyGrand Oil's equipment was leased to Bateson-Cheves, and its employees on the proj-ect, including Dunn himself who was assigned to a supervisory post, were, with oneexception, transferred to the Bateson-Cheves payroll.The several Grand Oil employees transferring to the Bateson-Cheves payroll wereinterviewed at the jobsite on October 15 by Featherston for Engineers, and Jack Gigerand Walter Vadin for Teamsters.All transferees not already union members, signedapplications for membership and paid the required initiation fees and dues to Engi-neers or Teamsters; as the case may be. The only Grand Oil employee denied trans-fer to Bateson-Cheves was the Charging Party in this case, John A. Mascarenas.Those transferring were:Darwin Bell and Steven Johnson, operators under thejurisdiction of Engineers, and Gary Harlan and Guy Stocks, truckdrivers under thejurisdiction of Teamsters.Two other employees, Dinny Hassel and Bob Lowery, came onto the Bateson-Cheves job when Cheves leased some equipment from one, Hassel, with the under-standing .that the equipment would come "manned."Cheves' advice to Engineersthat he intended to bring these two operators on the job without clearance throughEngineers hiring hall engendered controversy, a controversy which apparently wassettled when the two former Hassel employees became affiliated with Engineers orwere granted clearance on the job by Engineers, as the case may be.As far as I amable to tell, the disposition of the former- Hassel employees was worked out byCheves and Engineers in conjunction with the agreed-upon transfer of former GrandOil employees to the Bateson-Cheves payroll.B. Issues; concluding findingsThe General Counsel's positionappears to be that Respondent Engineers by threat-eningto picket the Tes Nos Pas project caused Respondent Bateson-Cheves to breakoff its contract with Grand Oil, and that Respondent Engineers and RespondentTeamsters conditioned the transfer of Grand Oil and Hassel employees to Bateson-Cheves on their becoming members of Engineers or Teamsters, as the case may be.With respect to Mascarenas, the allegation is that Engineers caused Bateson-Chevesto deny him employment because of his lack of membership in and clearance byEngineers.I have no doubt thatBateson-Cheves terminated its contract with Grand Oil andentered intothe lease agreement with the latter because of Engineers' threat to picketthe project.Teamsters made no such threat and was a party to no such threat.Therefore it is clear from the outset that Teamsters is not involved in this phase ofthe case.Though no violation by Engineers of 8(b)(4) of the Act is alleged, andno question is raised on the validity of Engineers agreement with Bateson-Cheves,8 As a matter of fact he was at no time open to persuasion on executing a union con-tract because, as he testified, his religious convictions barred him from making such anagreement. BATESON-CHEVES CONSTRUCTION CO.577if the threat of picketing involved an unlawful object the General Counsel's theoryof a violation by Engineers and Bateson-Cheves of 8(b)(1)(A) and (2) and 8(a)(3), respectively, could be sustained. I am not convinced, however, that Engineers'statements to Cheves and Dunn amounted to threats of picketing for an unlawfulobject.Engineers exerted every reasonable means of persuading Grand Oil to anagreement and, failing, could lawfullly resort to an organizational picket directedagainst Grand Oil's work on the project. I do not know that Engineers spelled outprecisely that picketing would be of that character, as perhaps it should have, butin any eventBateson-Cheves knew that the probable effect of such a picket, thoughdirected solely against Grand Oil, would be to shut down all work on the project,and this would suffice in itself to cause Cheves to do what he did do. Entirely asidefrom the subcontracting clause in its agreement, I do not see anything wrong inEngineers' attempt to solicit and urge Bateson-Cheves' assistance in persuading GrandOil to accept the terms of Engineers' agreement.Nor do I think it was an infractionof the Act for Engineers to inform Bateson-Cheves directly and unequivocally thatthe failure of Grand Oil to accept the agreement would result in a picket line beingestablished against Grand Oil's work on the project.Construction, Building Materialand Miscellaneous Drivers, Local Union No. 83, etc. (Marshall & Haas),133 NLRB1144, 1145, 1146. It would be somewhat derelict in its obligations to Bateson-Chevesif it did not do so. For these reasons I am unable to accept the General Counsel'stheory that the violations charged were caused by Engineers' unalleged violation ofSection 8(b) (4), though I appreciate- that on this point the line may be very thinbetween a violation and no violation, so thin as to be at times almost though, perhapsnot quite meaningless, and this is so because the operations of the prime contractorand his subcontractor are so interdependent 'and intermingled on most constructionprojects that we resort at times to artificial concepts in our efforts to distinguishbetween primary and secondary action.Denver Building and Construction TradesCouncil (William G. Churches),90 NLRB 378, at 391-399. Another factor contrib-uting to, but not controlling, my conclusion of no violation at this point, is Bateson-Cheves' decision to bring the two Hassel employees on the project without first clear-ing with Engineers, a direct violation of the hiring hall provisions of its agreement.It is not at all clear to me that this action did not enter into Engineers' picketingthreat, and picketing Bateson-Cheves because of its violation of the hiring hall clausein the agreement,admittedly valid,would not be unlawful.4Ithaving been found that Bateson-Cheves' termination of its subcontract withGrand Oil, and simultaneous entering into a lease agreement with the latter, andagreement to transfer Grand Oil employees to the Bateson-Cheves payroll, are actionswhich do not of themselves sustain any of. the unfair labor practices alleged in thecomplaint, it follows that both Engineers and Teamsters, under the hiring hall pro-visions of their respective agreements with Bateson-Cheves, could lawfully requirethat employees added to theBateson-Cheves payroll be obtained through the saidhiring hall procedures, whether these employees were added through transfer or other-wise.Engineers and Teamsters could not, however, require union affiliation as acondition precedent for bringing the employees involved onto the. Bateson-Chevespayroll, and if the General Counsel has a case it rests, in my opinion, on such arequirement and not on an unalleged violation of Section 8(b) (4) of the Act.Both Cheves and Dunn testified that Engineers representatives told them thatGrand Oil employees would have to "go union" or "be union," but Cheves admittedthat they might have stated, as they testified they did, that these employees wouldhave to be subjected to the hiring hall provisions of the labor contract, or "cleared"with the union involved, and Dunn, who admitted on cross-examination that anEngineer representative advised him that it would be preferable if two of his employ-ees, who were on the job temporarily, didnotclear through theunion, like Cheves,admitted that Engineers representatives may have had reference to clearance through& It was Featherston's credited testimony that in his first telephone conversation withCheves, the latter told him that he was renting the Hassel equipment and had agreed tobring it on the project already "manned."Featherston replied that to bring in the equip-ment manned would be a violation of the hiring hall agreement,and that if he persistedin this action he, Featherston "would have no alternative except to give him twenty-fourhours' notice and put a picket on the job." 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hiring hall rather than union affiliation.5Cheves testified that to his way ofthinking the two things meant the same since he had never known an employee tobe dispatched through the hiring halls who was not a union member.This may wellhave been his experience and I do not question it, but in testing for a violation ofthe Act "union affiliation"and "clearance through a union hiring hall" do not meanthe same thing. Slack and Featherston denied that they told either Cheves or Dunnthat the employees in question would have to become union members;admitted thatthey made reference to making the job a "union" job; and testified that their refer-ence at all times was to clearance through hiring hall procedures.The testimony ofCheves and Dunn, qualified as it was on the point,does not carry credence over thatof Slack and Featherston.In so finding, I have not overlooked the fact that the twoHassel employees,and the four Dunn employees who were kept on,apparently allmade applications for membership in Engineers or Teamsters,as the case may be.The fact that they made such applications and that their applications were accepteddoes not compel the conclusion that these applications were required as a conditionof continued employment.With respect to the two Hassel employees,there is noevidence whatever other than what may be inferred fromCheves'testimony, thattheir acceptance of union affiliation was not voluntary.The same is true withrespect to all former Dunn employees who on transferring to the Bateson-Chevespayrollmade application for membership in Engineers. If one or more of theseemployees had refused union membership and then been denied clearance for thejob, or if we had evidence that they were coerced into accepting union affiliation, theissue would be clearcut,but that is not our situation.The only evidence from whichcoercion could be inferred is that which established that union representatives wereon the jobsite,interviewed them there,solicited their membership applications, andreceived them,and that they were dispatched from their jobs for the purposes of thesaid interviews.This is not sufficient,inmy opinion,to establish that their member-ship applications were obtained under duress.Theydoubtless knew that in orderto retain their jobs they would have to be cleared through the unions' hiring,halls,and this being a fact and a lawful requirement,may very well have voluntarily takenthe next step by making membership applications.Coming now to the one Dunn employee who was refused transfer to the Bateson-Cheves payroll,Mascarenas,it is clear that he was willing to affiliate with Engineers,that Engineers representative was fully aware of that fact,and that he was deniedclearance by Engineers because with the addition of the two Hassel operators to theBateson-Cheves payroll,the quota of operators agreed upon by Engineers and Bate-son-Cheves was already filled.Mascarenas was fully aware of hiring hall procedures,but never at any time registered on the out-of-work list maintained by Engineers andTeamsters in their respective hiring halls. It cannot be said that had he done so hewould not in due course have been referred to the Bateson-Cheves payroll.The fact5Excerpts from Cheves' testimony on cross-examination:Q. I will ask you to think carefully now, and tell us whether the words union appli-cations or applications were used or whether Mr. Featherston said that the union wouldrefer some of Dunn's employees or Issue referrals on Dunn's employees on that job?A. I don't remember the exact phrasing or how it was put.On redirect:TRIAL EXAMINER:But as to this[Featherston's] actual words, you can't say whetherbe said union application or clearance for work?The WITNESS:That's right.On re-cross :Q.Now reference has been made to whether the reference was to union membershipto referrals or clearance,I believeIs there a distinction in your mind at the presenttime as to the meaning of these three?A. No.Excerpts from Dunn's testimony on cross-examination:Q. . . . concerning the requirement that in order for the men to continue on thejob, that they either join the union or that they be cleared by the union or that theybe referred by the union,did you have any conversation with any of the union repre-sentatives concerning that?A.Well, yes,sir,thatwas the gist of our conversations prior to this leasearrangement . . . .Q.Was the discussion that the men would have to join the union?A. No, Idon't think it was. I don't know that he said they had to join.He saidthey would have to be cleared by the union. COAMO KNITTING MILLS, INC.579is that while the complaint alleges that Engineers prevented his transfer to Bateson-Cheves because of his lack of affiliation in Engineers, the testimony reveals thatMascarenas, at Dunn's urging, chiefly attempted to get clearance through Teamsters.He was at the time of the attempted transfer a member of another Teamsters localon a withdrawal card; testified that he discussed transferring to the contracting localwith Giger, the Teamsters representative, that Giger told him the transfer fees, etc.,would amount to about $25; and that, because he did not have this amount on himin cash, Giger in effect refused his transfer.Giger admitted discussing the transferfees with him; denied having refused him a transfer; and testified, credibly I believe,that because Mascarenas was employed by Dunn as an operator, he came under thejurisdiction of Engineers, and he, Giger, lacked the authority to give him job clear-ance as an engineer.There is no question that Mascarenas was willing and eagerto affiliate with the contracting Teamsters local or with Engineers. I am unable tofind that the evidence preponderates in support of a finding that he was denied trans-fer to the Bateson-Cheves payroll, by either Teamsters or Engineers, because of hisunion affiliation or lack of it.Finally, there is the testimony of Guy Stocks, a truckdriver, who was one of theDunn employees transferred to the Bateson-Cheves payroll, that on being interviewedby Giger, the latter told him he would have to make application in Teamsters inorder to be transferred.Stocks testified that he wanted to affiliate with Teamsters,and inasmuch as it is clear from his own testimony that he would have applied formembership in Teamsters on an entirely voluntary basis, it is puzzling to say theleast, thatGiger would have felt called upon to use pressure in signing him up.Furthermore, this is the sole evidence that Dunn or Hassel employees were told, atany time, by a representative of either Teamsters or Engineers, that their continuedemployment was conditioned on their applying for membership.Under such cir-cumstances I am unable to give Stock's testimony credence over Giger's denial. Itmay well be that he, like Cheves, considered clearance through a union hiring halland union affiliation one and the same thing.For the reasons aforestated and upon consideration of the entire evidence, I shallrecommend dismissal of the complaint in its entirety.CONCLUSIONS OF LAW1.Respondent Bateson-Cheves is, and has been at all times material to the issuesin this proceeding, an Employer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.Respondent Engineers and Respondent Teamsters are, each of them, labororganizations within the meaning of Section 2(5) of the Act.3.The Respondents have not engaged in any of the unfair labor practices allegedherein.RECOMMENDED ORDERIt is recommendedthat the complaintbe dismissedin its entirety.Coamo Knitting Mills, Inc.andFederacion Puertorriquena deSindicatos DemocraticosInternational Ladies' Garment Workers' Union,AFL-CIOandFederacion Puertorriquena de Sindicatos Democraticos.CasesNos. 04-CA-1806 and 24-CB-476.December 23, 1964DECISION AND ORDEROn May 11, 1964, Trial Examiner Sidney S. Asher, Jr., issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial150 NLRB No. 35.